Exhibit 10.1

PURCHASE AGREEMENT

January 23, 2017

J.P. MORGAN SECURITIES LLC

As Representative of the Initial Purchasers

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Introductory. Century Communities, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to J.P. Morgan Securities LLC and the other several
Initial Purchasers named in Schedule A (the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $125,000,000 aggregate principal amount of the Company’s 6.875% Senior Notes
due 2022 (the “Notes”). J.P. Morgan Securities LLC has agreed to act as the
representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an indenture, dated
as of May 5, 2014, as supplemented by the Supplemental Indenture, dated as of
December 18, 2014, the Second Supplemental Indenture, dated as of March 13,
2015, the Third Supplemental Indenture, dated as of April 9, 2015, the Fourth
Supplemental Indenture, dated as of August 27, 2015, and the Fifth Supplemental
Indenture, dated as of November 8, 2016 (as supplemented, the “Base Indenture”),
each among the Company, the guarantors party thereto and U.S. Bank National
Association, as trustee (the “Trustee”), and to be supplemented by the Sixth
Supplemental Indenture, to be dated as of January 26, 2017, by and among the
Company, the Guarantors (as defined below) and the Trustee (the “Supplemental
Indenture,” and together with the Base Indenture, the “Indenture”), relating to
the issuance of the Securities.

The Company has previously issued $260,000,000 aggregate principal amount of its
6.875% Senior Notes due 2022 under the Base Indenture (the “Existing Notes”).
The Notes constitute “Additional Securities” (as such term is defined in the
Base Indenture). Except as otherwise described in the Pricing Disclosure Package
(as defined below) and in the Final Offering Memorandum (as defined below), the
Notes will have identical terms to the Existing Notes and will be treated
together with the Existing Notes as a single series of debt securities for all
purposes under the Indenture.

The Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and the
Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of January 26, 2017 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Representative, pursuant
to which the Company and the Guarantors will be required to file with the
Commission (as defined below), under the circumstances set forth therein, (i) a
registration statement under the Securities Act (as defined below) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) to be offered in exchange for the
Notes (the “Exchange Offer”) and/or (ii) a shelf registration statement pursuant
to Rule 415 of the Securities Act relating to the resale by certain holders of
the Notes, and in each case, to use its commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Company and
the Guarantors are in fact required to consummate the Exchange Offer pursuant to
the terms of the Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.” The issuance and
sale of the Notes, the issuance of the Guarantees, the repayment of certain
borrowings under the Company’s existing credit facilities as described in the
Pricing Disclosure Package (as defined below) and the payment of transaction
costs are referred to herein collectively, as the “Transactions.”

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated January 23, 2017 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated January 23, 2017 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 



--------------------------------------------------------------------------------

The Company and each of the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501(b) under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act (each, a “General Solicitation”). With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, its Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S to the extent applicable.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were

 

3



--------------------------------------------------------------------------------

made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representative expressly
for use in the Pricing Disclosure Package, the Final Offering Memorandum or
amendment or supplement thereto, as the case may be. The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A.

(e) Company Additional Communications. The Company and the Guarantors have not
prepared, made, used, authorized, approved or distributed any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities, other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Communication.

(f) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(g) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized by the Company and the Guarantors and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company and the Guarantors, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law. The DTC Agreement has been duly authorized and, on the Closing
Date, will have been duly executed and delivered by, and will constitute a valid
and binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(h) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized by
the Company for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company,

 

4



--------------------------------------------------------------------------------

enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or affecting enforcement of the rights
and remedies of creditors or by general principles of equity and will be
entitled to the benefits of the Indenture. The Guarantees of the Notes on the
Closing Date and the Guarantees of the Exchange Notes when issued will be in the
respective forms contemplated by the Indenture and have been duly authorized by
the Guarantors for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors; and, when the Exchange Notes have been
authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantees
of the Exchange Notes will constitute valid and binding agreements of the
Guarantors, in each case, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

(i) Authorization of the Indenture. The Supplemental Indenture has been duly
authorized by the Company and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Company and the Guarantors and will
constitute a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles. The Base
Indenture has been duly authorized by the Company and the Guarantors and has
been duly executed and delivered by the Company and the Guarantors and, together
with the Supplemental Indenture, will constitute a valid and binding agreement
of the Company and the Guarantors, enforceable against the Company and the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(j) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(k) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, on (x) the business, condition (financial
or otherwise), results of operations or prospects of the Company and its
subsidiaries, taken as a whole, or (y) the consummation of the transactions
contemplated by the Pricing Disclosure Package or the Final Offering Memorandum
(any such change is called a “Material Adverse Change”); (ii) the Company and
its subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or other ownership interest or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.

 

5



--------------------------------------------------------------------------------

(l) Independent Accountants. Ernst & Young LLP, independent registered public
accounting firm for the Company and the Guarantors, which has expressed its
opinions with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules of the
Company included or incorporated by reference in the Offering Memorandum, is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by Ernst & Young LLP to the
Company or any of the Guarantors have been approved by the Audit Committee of
the Board of Directors of the Company.

(m) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly in all material respects the consolidated financial position of
the entities to which they relate as of and at the dates indicated and the
results of their operations and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The financial data set forth in the
Offering Memorandum under the captions “Summary–Summary of Selected Financial
Data” and “Selected Financial Data” fairly present in all material respects the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum. The pro forma
consolidated financial data of the Company and its subsidiaries and the related
notes thereto included under the caption “Summary–Summary of Selected Financial
Data,” “Selected Financial Data” and elsewhere in the Offering Memorandum
present fairly in all material respects the information contained therein and
have been properly presented on the bases described therein, and the assumptions
used in the preparation thereof are reasonable and the adjustments used therein
are appropriate to give effect to the transactions and circumstances referred to
therein. The statistical and market-related data and forward-looking statements
included in the Offering Memorandum are based on or derived from sources that
the Company and its subsidiaries believe to be reliable and accurate in all
material respects and represent their good faith estimates that are made on the
basis of data derived from such sources. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Offering Memorandum and the Pricing Disclosure Package fairly present the
information called for in all material respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(n) Incorporation and Good Standing of the Company and its Guarantors. Each of
the Company and the Guarantors has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Offering Memorandum and, in the case of the Company and the
Guarantors, to enter into and perform their obligations under each of the
Transaction Documents to which it is a party. Each of the Company and each
Guarantor is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change. All of the issued and outstanding capital stock or other
ownership interest of each Guarantor has been duly authorized and validly
issued, is fully paid and nonassessable and is owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim, except as disclosed in the Offering Memorandum. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit B
hereto. All of the Company’s subsidiaries that are not also Guarantors are
dormant non-operating subsidiaries with no operations or assets and such
subsidiaries are, individually and in the aggregate with all other non-Guarantor
subsidiaries, immaterial to the Company.

 

6



--------------------------------------------------------------------------------

(o) Capitalization and Other Capital Stock Matters. At September 30, 2016, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Offering Memorandum
or upon exercise of outstanding options described in the Offering Memorandum).
All of the outstanding shares of common stock of the Company (the “Common
Stock”) have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those accurately described in the Offering
Memorandum. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
in the Offering Memorandum accurately and fairly describes, in all material
respects, such plans, arrangements, options and rights.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter, bylaws or other constitutive document or (ii) in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be
bound (including, without limitation, the Base Indenture and the Company’s
Credit Agreement, dated October 21, 2014, as amended and supplemented by the
First Modification Agreement, dated July 31, 2015, the Second Modification
Agreement, dated December 22, 2015, and the Third Modification Agreement, dated
August 19, 2016, with Texas Capital Bank, National Association), or to which any
of the property or assets of the Company or any of its subsidiaries is subject
(each, an “Existing Instrument”), except, in the case of clause (ii) above, for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change. The execution, delivery and performance of the
Transaction Documents by the Company and the Guarantors party thereto, and the
issuance and delivery of the Securities and the Exchange Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) have been duly authorized by all necessary corporate or
other action and will not result in any violation of the provisions of the
charter, bylaws or other constitutive document of the Company or any subsidiary,
(ii) will not conflict with or constitute a breach of, or Default or a Debt
Repayment Triggering Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, or require the consent of
any other party to, any Existing Instrument, except for such conflicts,
breaches, Defaults, liens, charges or encumbrances as would not, individually or
in the aggregate, result in a Material Adverse Change and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any subsidiary, except for such
violations as would not, individually or in the aggregate, result in a Material
Adverse Change. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
the Transaction Documents by the Company and the Guarantors to the extent a
party thereto, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except such as have been obtained or made by the
Company and the Guarantors and are in full force and effect under the Securities
Act, under applicable securities laws of the several states of the

 

7



--------------------------------------------------------------------------------

United States or provinces of Canada and except such as may be required by the
federal securities laws or the securities laws of the several states of the
United States or provinces of Canada with respect to the Company’s obligations
under the Registration Rights Agreement. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

(q) No Material Actions or Proceedings. Other than as described in the Pricing
Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s and the
Guarantors’ knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries and which (in the case of
clauses (i) or (ii)), if determined adversely to the Company or such subsidiary,
would result in a Material Adverse Change or adversely affect the consummation
of the transactions contemplated by this Agreement. No material labor dispute
with the employees of the Company or any of its subsidiaries exists or, to the
Company’s and the Guarantors’ knowledge, is threatened or imminent.

(r) Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.

(s) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
own, lease and operate its properties and to conduct their respective
businesses, except to the extent that any failure to have such certificates,
authorizations or permits would reasonably be expected, singly or in the
aggregate, to result in a Material Adverse Change. Neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

(t) Title to Properties. The Company and each of its subsidiaries has good
legal, valid and defensible title to all the properties and assets reflected as
owned in the financial statements referred to in Section 1(m) hereof (or
elsewhere in the Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except as (i) disclosed in the Offering Memorandum and (ii) such as do
not materially and adversely affect the value of such property, do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary, or would not otherwise result in a Material
Adverse Change. The real property, improvements, equipment and personal property
held under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary, and except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

 

8



--------------------------------------------------------------------------------

(u) Tax Law Compliance. Except where such failure to file or pay an assessment,
fine or penalty would not in the aggregate reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Change or where such
matters have been properly extended or are the result of a pending bona fide
dispute with taxing authorities, the Company and its consolidated subsidiaries
have filed all necessary federal, state and foreign income and franchise tax
returns or have properly requested extensions thereof and have paid all taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them. The Company has
made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(m) hereof in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its consolidated subsidiaries
has not been finally determined.

(v) Company and Guarantors Not an “Investment Company.” The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder). Neither the
Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act and will conduct its business in a manner so that it will not become subject
to the Investment Company Act.

 

(w) Insurance. Each of the Company and its subsidiaries are insured by
recognized and, to the knowledge of the Company and the Guarantors, financially
sound institutions with policies in such amounts and with such deductibles and
covering such risks as they reasonably believe are generally deemed adequate and
customary for their businesses including, without limitation, to the extent that
they reasonably so believe, policies covering real and personal property owned
or leased by the Company and its subsidiaries against theft, damage,
destruction, acts of vandalism, flood and earthquakes. The Company has no reason
to believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change. During the past two years, to the Company’s and the Guarantors’
knowledge, neither the Company nor any subsidiary has been denied any insurance
coverage which it has sought or for which it has applied.

(x) No Price Stabilization or Manipulation. None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(y) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(z) Company’s Accounting System. The Company and its subsidiaries maintain a
system of accounting controls that is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with

 

9



--------------------------------------------------------------------------------

GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Offering
Memorandum and the Pricing Disclosure Package fairly present the information
called for in all material respects and are prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(aa) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(bb) Regulations T, U, X. Neither the Company nor any Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(cc) Compliance with and Liability Under Environmental Laws. Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change: (i) each of the Company and its subsidiaries and their
respective operations and facilities are in compliance with, and not subject to
any known liabilities under, applicable Environmental Laws, which compliance
includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the Company’s
and the Guarantors’ knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any of
its subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or agreement which imposes any obligation or
liability under any Environmental Law; (v) no lien, charge, encumbrance or
restriction has been recorded pursuant

 

10



--------------------------------------------------------------------------------

to any Environmental Law with respect to any assets, facility or property owned,
operated or leased by the Company or any of its subsidiaries; and (vi) there are
no past or present actions, activities, circumstances, conditions or
occurrences, including, without limitation, the Release or threatened Release of
any Material of Environmental Concern, that could reasonably be expected to
result in a violation of or liability under any Environmental Law on the part of
the Company or any of its subsidiaries, including without limitation, any such
liability which the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law.

For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste, compound, or constituent, in any form, including
without limitation, petroleum and petroleum products, subject to regulation or
which can give rise to liability under any Environmental Law. “Release” means
any release, spill, emission, discharge, deposit, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment, or into,
from or through any building, structure or facility.

(dd) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, if any, the
Company has reasonably concluded that such associated costs and liabilities
would not, individually or in the aggregate, result in a Material Adverse
Change.

(ee) ERISA Compliance. Each “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder)) established, maintained, contributed to or required to be
contributed to by the Company, its subsidiaries or their ERISA Affiliates (as
defined below) (each, a “Benefit Plan”) is in compliance in all material
respects with ERISA. “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986 (as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder) of
which the Company or such subsidiary is a member. No non-exempt “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any Benefit Plan. No “single employer plan” (as defined in
Section 4001 of ERISA) established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “unfunded benefit liabilities” (as defined under
ERISA). Neither the Company, its subsidiaries nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any Benefit Plan or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each Benefit Plan that is
intended to be qualified under Section 401 of the Code is subject to a favorable
determination letter issued by the Internal Revenue Service providing that such
plan is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.

 

11



--------------------------------------------------------------------------------

(ff) Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the best
of the Company’s and the Guarantors’ knowledge, threatened, against the Company
or any of its subsidiaries, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the best of the Company’s and the Guarantors’ knowledge,
threatened against the Company or any of its subsidiaries and (C) no union
representation question existing with respect to the employees of the Company or
any of its subsidiaries and, to the best of the Company’s and the Guarantors’
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.

(gg) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(hh) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in (i) a violation by such persons of the FCPA or any applicable
law or regulation implementing the OECD Convention, (ii) an offence by such
persons under the Bribery Act, or (iii) a violation by such persons of any other
applicable anti-bribery or anti-corruption law, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office, in contravention of
the FCPA, the OECD Convention, the Bribery Act and any other applicable
anti-bribery or anti-corruption law, and the Company, its subsidiaries and, to
the knowledge of the Company and the Guarantors, its affiliates have conducted
their businesses in compliance with all applicable anti-bribery and
anti-corruption laws and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“OECD Convention” means OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.

“Bribery Act” means Bribery Act 2010 of the United Kingdom.

 

12



--------------------------------------------------------------------------------

(ii) No Default in Senior Indebtedness. No event of default exists under any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument constituting senior Indebtedness (as defined in the Indenture).

(jj) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the Money Laundering
Control Act of 1986, as amended, any other money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company and the Guarantors, threatened.

(kk) No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries or other person associated with or acting on behalf of the Company
or any of its subsidiaries is currently subject to any sanctions administered by
the U.S. government (including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of Treasury (“OFAC”), the U.S. Department of
Commerce, or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea
(each, a “Sanctioned Country”). The Company will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
person, (i) to fund any activities of or business with any person that, at the
time of such funding, is the subject of Sanctions, or any Sanctioned Country or
in any other country or territory, that, at the time of such funding, is the
subject of Sanctions, or (ii) in any other manner that will result in a
violation by any person (including any person participating in the offering,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

(ll) Stock Options. No stock options have been granted pursuant to the
stock-based compensation plans of the Company and its subsidiaries or otherwise.

(mm) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

13



--------------------------------------------------------------------------------

(nn) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(oo) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and, to
the knowledge of the Company, their respective officers and directors are, and
at all times have been, in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
that are effective and applicable to the Company or such person as an officer or
director of the Company.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 100.625% of the principal
amount thereof, plus accrued interest from November 15, 2016, payable on the
Closing Date, in each case, on the basis of the representations, warranties and
agreements herein contained, and upon the terms herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York 10017 (or such other place as may be agreed to by the Company and
the Representative) at 9:00 a.m. New York City time, on January 26, 2017, or
such other time and date as the Representative shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representative
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Securities shall
be in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate. Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.

 

14



--------------------------------------------------------------------------------

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement; and

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Communications. As
promptly as practicable following the Time of Sale and in any event not later
than the second business day following the date hereof, the Company will prepare
and deliver to the Initial Purchasers the Final Offering Memorandum, which shall
consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement. The Company will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement. The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been furnished a
copy of the proposed amendment or supplement at least two business days prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Communication, the Company will furnish to
the Representative a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3(a)
hereof), and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

15



--------------------------------------------------------------------------------

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of the Securities, the
Company and the Guarantors agree to periodically amend the applicable
registration statement so that the information contained therein complies with
the requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Initial Purchasers with copies of
each amendment or supplement filed and such other documents as the Initial
Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. At any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

 

16



--------------------------------------------------------------------------------

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
180 days following the date hereof, the Company will not, without the prior
written consent of the Representative (which consent may be withheld at the sole
discretion of the Representative), directly or indirectly, sell, offer, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish, upon request,
to the Representative and to each of the other Initial Purchasers: (i) as soon
as practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the Financial Industry Regulatory Authority
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Securities), if,
in each case, such documents are not filed with the Commission within the time
periods specified by the Commission’s rules and regulations under Section 13 or
15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(k) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
(A) by means of any General Solicitation or (B) in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l) No Restricted Resales. The Company will not, and will not permit any of its
Affiliates to resell any of the Notes that have been reacquired by any of them,
except for notes purchased by the Company or any of its Affiliates and resold in
a transaction registered under the Securities Act.

 

17



--------------------------------------------------------------------------------

(m) Legended Securities. Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company, the Guarantors or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda and any related supplements to the Pricing Disclosure Package or the
Final Offering Memorandum); provided, that, any legal fees or expenses incurred
by the Initial Purchasers or their counsel hereunder and reimbursed by the
Company pursuant to this clause (v) shall reduce the aggregate amount of the
Company’s obligations to pay for the fees and disbursements of the Initial
Purchasers’ counsel under clause (xi) below, (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies, (viii) any filing fees incident
to, and any reasonable fees and disbursements of counsel to the Initial
Purchasers in connection with the review by FINRA, if any, of the terms of the
sale of the Securities or the Exchange Securities, (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company and the Guarantors of
their respective other obligations under this Agreement, (x) all expenses
incident to the “road show” for the offering of the Securities, including the
cost of any chartered airplane or other transportation, and (xi) the fees and
disbursements of the Initial Purchasers’ counsel, not to exceed, with respect to
this clause (xi), $200,000 in the aggregate. Except as provided in this
Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their
own expenses, including the fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:

 

18



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letters. On the date hereof, the Initial Purchasers
shall have received from Ernst & Young LLP, the independent registered public
accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representative, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 3 days prior to the Closing Date.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the written opinion of Greenberg Traurig, LLP,
counsel for the Company, dated as of such Closing Date, in form and substance
reasonably satisfactory to the Representative, substantially in the form of
Exhibit A.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

19



--------------------------------------------------------------------------------

(f) Chief Financial Officer’s Certificate. On the date hereof and on the Closing
Date, the Initial Purchasers shall have received a written certificate executed
by the Chief Financial Officer of the Company, dated as of the date hereof and
the Closing Date, respectively, in form and substance reasonably satisfactory to
the Representative, relating to the accuracy of certain financial information
contained Pricing Disclosure Package and the Final Offering Memorandum,
respectively, substantially in the form of Exhibit B.

(g) Indenture; Registration Rights Agreement. The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Representative, and the Initial Purchasers shall
have received executed copies thereof. The Company and the Guarantors shall have
executed and delivered the Registration Rights Agreement, in form and substance
reasonably satisfactory to the Representative, and the Initial Purchasers shall
have received such executed counterparts.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each sale of Securities shall be made only
to persons whom the seller reasonably believes to be Qualified Institutional
Buyers or non-U.S. persons outside the United States to whom the offeror or
seller reasonably believes offers and sales of the Securities may be made in
reliance upon Regulation S upon the terms and conditions set forth in Annex I
hereto, which Annex I is hereby expressly made a part hereof.

(b) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

 

20



--------------------------------------------------------------------------------

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER IF
THE ISSUER SO REQUESTS), (2) TO THE ISSUER OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

21



--------------------------------------------------------------------------------

SECTION 8.    Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company
contained herein; or (iii) in whole or in part upon any failure of the Company
to perform its obligations hereunder or under law; and to reimburse each Initial
Purchaser and each such affiliate, director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by the Representative) as such expenses are reasonably incurred by such
Initial Purchaser or such affiliate, director, officer, employee or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply, with respect to
an Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Communication or the Final Offering Memorandum (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company may otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), in reliance
upon and in conformity with written information furnished to the Company by such
Initial Purchaser through the Representative expressly for use therein; and to
reimburse the Company, any Guarantor and each such director or controlling
person for any and all expenses (including the fees and disbursements of
counsel) as such expenses are reasonably incurred by the Company, any Guarantor
or

 

22



--------------------------------------------------------------------------------

such director or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Company and the Guarantors hereby acknowledges
that the only information that the Initial Purchasers through the Representative
has furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Communication or the
Final Offering Memorandum (or any amendment or supplement thereto) are the
statements set forth in the third paragraph and the ninth paragraph under the
caption “Plan of Distribution” in the Preliminary Offering Memorandum and the
Final Offering Memorandum. The indemnity agreement set forth in this Section
8(b) shall be in addition to any liabilities that each Initial Purchaser may
otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that an actual conflict exists between the positions of the indemnifying party
and the indemnified party in conducting the defense of any such action or that
there may be legal defenses available to it and/or other indemnified parties
which are different from or additional to those available to the indemnifying
party, the indemnified party or parties shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of such
indemnifying party’s election so to assume the defense of such action and
approval by the indemnified party of counsel, the indemnifying party will not be
liable to such indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof unless (i) the indemnified party shall have employed separate
counsel in accordance with the proviso to the immediately preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (together with local counsel (in
each jurisdiction)), which shall be selected by the Representative (in the case
of counsel representing the Initial Purchasers or their related persons),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 8, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is

 

23



--------------------------------------------------------------------------------

entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms such settlement at least 30 days prior to such settlement being
entered into, and (iii) such indemnifying party shall not have (x) reimbursed
the indemnified party in accordance with such request or (y) disputed in good
faith the indemnified party’s entitlement to such reimbursement prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, not to be unreasonably withheld, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

24



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission, or trading in securities
generally on either the Nasdaq Stock Market or the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such quotation system or stock exchange by the Commission
or FINRA; (ii) a general banking moratorium shall have been declared by any of
federal, New York or Delaware authorities; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Representative is material and adverse and
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Pricing Disclosure Package or to enforce contracts for the sale of securities;
(iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change; or (v) the Company shall have sustained a loss by
strike, fire, flood, earthquake, accident or other calamity of such character as
in the judgment of the Representative may interfere materially with the conduct
of the business and operations of the Company regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (i) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

J.P. Morgan Securities LLC

383 Madison Avenue

 

25



--------------------------------------------------------------------------------

New York, New York 10179

Facsimile: (212)-270-1063

Attention: Ken Lang

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 450-5704

Attention: Michael Kaplan, Esq.

If to the Company or the Guarantors:

Century Communities, Inc.

8390 East Crescent Parkway, Suite 650

Greenwood Village, Colorado 80111

Facsimile: (303) 770-8320

Attention: David Messenger

with a copy to:

Greenberg Traurig, LLP

1840 Century Park East, Suite 1900

Los Angeles, California 90067

Facsimile: (310) 586-0556

Attention: Mark Kelson, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
AND DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE

 

26



--------------------------------------------------------------------------------

PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has

 

27



--------------------------------------------------------------------------------

assumed or will assume an advisory or fiduciary responsibility in favor of the
Company and the Guarantors with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company and the Guarantors on
other matters) or any other obligation to the Company and the Guarantors except
the obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors, and the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby, and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “.pdf” or “.tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

[Signature page follows]

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

CENTURY COMMUNITIES, INC.

 

By:

 

/s/ David Messenger

 

Name: David Messenger

 

Title: Chief Financial Officer

 

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

Guarantors

 

  AVR A, LLC   By:  

Horizon Building Services, LLC,

its Manager

    By:  

Century Land Holdings, LLC

its Managing Member

      By:  

CCC Holdings, LLC

its Manager

        By:  

Century Communities, Inc.

its Manager and Sole Member

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

AVR B, LLC

 

 

By:

 

Horizon Building Services, LLC,

its Manager

 

    By:  

Century Land Holdings, LLC

its Managing Member

 

      By:  

CCC Holdings, LLC

its Manager

 

        By:  

Century Communities, Inc.

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

AVR C, LLC

 

 

By:

 

Horizon Building Services, LLC,

its Manager

 

    By:  

Century Land Holdings, LLC

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  AUGUSTA POINTE, LLC   By:  

Horizon Building Services, LLC,

its Manager

 

    By:   Century Land Holdings, LLC      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

AVALON AT INVERNESS, LLC

 

  By:  

Horizon Building Services, LLC,

its Manager

 

    By:   Century Land Holdings, LLC      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

BEACON POINTE, LLC

 

  By:  

Horizon Building Services, LLC,

its Manager

 

    By:   Century Land Holdings, LLC      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

 

BLACKSTONE HOMES, LLC

 

  By:  

Horizon Building Services, LLC,

its Manager

 

    By:   Century Land Holdings, LLC      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

BRADBURN VILLAGE HOMES, LLC

 

  By:  

Horizon Building Services, LLC,

its Manager

 

    By:   Century Land Holdings, LLC      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

CC COMMUNITIES, LLC

 

    By:   Century Land Holdings, LLC,      

its Managing Member

 

      By:   CCC Holdings, LLC        

its Manager

 

        By:   Century Communities, Inc.          

its Manager and Sole Member

 

          By:  

/s/ David Messenger

           

David Messenger

Chief Financial Officer

 

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

 

CCC HOLDINGS, LLC

 

By:

  

Century Communities, Inc.

its Manager and Sole Member

    

By:

  

/s/ David Messenger

       

David Messenger

Chief Financial Officer

 

  CCG CONSTRUCTORS LLC   By:   

Century Communities of Georgia, LLC,

its Manager and Sole Member

     By:    Century Communities, Inc.         its Manager and Sole Member     
   By:   

/s/ David Messenger

          

David Messenger

Chief Financial Officer

 

  CCG REALTY GROUP LLC   By:   

Century Communities of Georgia, LLC,

its Manager and Sole Member

     By:    Century Communities, Inc.         its Manager and Sole Member     
   By:   

/s/ David Messenger

          

David Messenger

Chief Financial Officer

 

  CCH HOMES, LLC   By:   

Horizon Building Services, LLC,

its Manager

     By:    Century Land Holdings, LLC         its Managing Member         By:
  

CCC Holdings, LLC

its Manager

           By:   

Century Communities, Inc.

its Manager and Sole Member

              By:   

/s/ David Messenger

                

David Messenger

Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTRAL PARK ROWHOMES, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer  
CENTURY AT ASH MEADOWS, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer  
CENTURY AT BEACON POINTE, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT CALEY, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer  
CENTURY AT CANDELAS, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer  
CENTURY AT CAROUSEL FARMS, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT CLAREMONT RANCH, LLC   By:    Horizon Building Services, LLC,     
its Manager      By:    Century Land Holdings, LLC         its Managing Member  
      By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT HARVEST MEADOWS, LLC   By:    Horizon Building Services, LLC,     
its Manager      By:    Century Land Holdings, LLC         its Managing Member  
      By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT LANDMARK, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT LITTLETON VILLAGE, LLC   By:    Horizon Building Services, LLC,  
   its Manager      By:    Century Land Holdings, LLC         its Managing
Member         By:    CCC Holdings, LLC            its Manager            By:   
Century Communities, Inc.               its Manager and Sole Member           
   By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT LOR, LLC   By:    Horizon Building Services, LLC,      its Manager
     By:    Century Land Holdings, LLC         its Managing Member         By:
   CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT LOWRY, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT MARVELLA, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT MIDTOWN, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT MILLENNIUM, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT MURPHY CREEK, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT OBSERVATORY HEIGHTS, LLC   By:    Horizon Building Services, LLC,  
   its Manager      By:    Century Land Holdings, LLC         its Managing
Member         By:    CCC Holdings, LLC            its Manager            By:   
Century Communities, Inc.               its Manager and Sole Member           
   By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT OUTLOOK, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT SALISBURY HEIGHTS, LLC   By:    Horizon Building Services, LLC,  
   its Manager      By:    Century Land Holdings, LLC         its Managing
Member         By:    CCC Holdings, LLC            its Manager            By:   
Century Communities, Inc.               its Manager and Sole Member           
   By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT SOUTHSHORE, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT STERLING RANCH, LLC   By:    Horizon Building Services, LLC,     
its Manager      By:    Century Land Holdings, LLC         its Managing Member  
      By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT TERRAIN, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT THE GROVE, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT THE MEADOWS, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

  CENTURY AT VISTA RIDGE, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT WILDGRASS, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

 

  CENTURY AT WOLF RANCH, LLC   By:    Horizon Building Services, LLC,      its
Manager      By:    Century Land Holdings, LLC         its Managing Member     
   By:    CCC Holdings, LLC            its Manager            By:    Century
Communities, Inc.               its Manager and Sole Member               By:   

/s/ David Messenger

                 David Messenger                  Chief Financial Officer

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

CENTURY CITY, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

 its Managing Member

   

By:   CCC Holdings, LLC

 its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

CENTURY COMMUNITIES CONSTRUCTION, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY COMMUNITIES OF GEORGIA, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY COMMUNITIES OF NEVADA, LLC

By:   Century Communities, Inc.

         its Sole Managing Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

CENTURY COMMUNITIES OF NEVADA REALTY, LLC

By:   Century Communities of Nevada, LLC,

         its Sole Managing Member

 

By:   Century Communities, Inc.

         its Sole Managing Member

    By:   /s/ David Messenger      

David Messenger

Chief Financial Officer

 

CENTURY COMMUNITIES OF UTAH, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY COMMUNITIES SOUTHEAST, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY GROUP LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY LAND HOLDINGS, LLC

By:   CCC Holdings, LLC,

         its Manager

 

By:   Century Communities, Inc.

         its Manager and Sole Member

    By:   /s/ David Messenger      

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

CENTURY LAND HOLDINGS II, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

CENTURY LAND HOLDINGS OF TEXAS, LLC

By:   Century Communities, Inc.

         its Sole Managing Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY LAND HOLDINGS OF UTAH, LLC

By:   Century Communities, Inc.

         its Sole Managing Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

CENTURY RHODES RANCH GC, LLC

By:   Century Communities of Nevada, LLC,

         its Sole Managing Member

 

By:   Century Communities, Inc.

         its Sole Managing Member

    By:   /s/ David Messenger      

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

CENTURY TUSCANY GC, LLC

By:   Century Communities of Nevada, LLC,

         its Sole Managing Member

 

By:   Century Communities, Inc.

         its Sole Managing Member

    By:   /s/ David Messenger      

David Messenger

Chief Financial Officer

 

CHERRY HILL PARK, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

COTTAGES AT WILLOW PARK, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

ENCLAVE AT BOYD PONDS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

ENCLAVE AT CHERRY CREEK, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

ESTATES AT CHATFIELD FARMS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

HEARTH AT OAK MEADOWS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

HOMETOWN, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

HOMETOWN SOUTH, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

LAKEVIEW FORT COLLINS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

MADISON ESTATES, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

MERIDIAN RANCH, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

MONTECITO AT RIDGEGATE, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

NEIGHBORHOOD ASSOCIATIONS GROUP, LLC

By:   Century Communities of Nevada, LLC,

         its Sole Managing Member

 

By:   Century Communities, Inc.

         its Sole Managing Member

    By:   /s/ David Messenger      

David Messenger

Chief Financial Officer

 

PARK 5TH AVENUE DEVELOPMENT CO., LLC

By:   Century Communities, Inc.

         its Sole Managing Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

RESERVE AT HIGHPOINTE ESTATES, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

RESERVE AT THE MEADOWS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

SADDLE ROCK GOLF, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

SADDLEBACK HEIGHTS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

STETSON RIDGE HOMES, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

THE RETREAT AT RIDGEGATE, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

THE VISTAS AT NOR’WOOD, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

THE WHEATLANDS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

VENUE AT ARISTA, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

VERONA ESTATES, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

VILLAS AT MURPHY CREEK, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

WATERSIDE AT HIGHLAND PARK, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

WESTOWN CONDOMINIUMS, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

WESTOWN TOWNHOMES, LLC

By:   Century Communities, Inc.

         its Manager and Sole Member

  By:   /s/ David Messenger    

David Messenger

Chief Financial Officer

 

WILDGRASS, LLC

 

By:   Horizon Building Services, LLC,

         its Manager

 

By:   Century Land Holdings, LLC

         its Managing Member

   

By:   CCC Holdings, LLC

         its Manager

     

By:   Century Communities, Inc.

         its Manager and Sole Member

        By:   /s/ David Messenger          

David Messenger

Chief Financial Officer

 

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

J.P. MORGAN SECURITIES LLC
Acting on behalf of itself and as the Representative of the several Initial
Purchasers

By:

 

J.P. Morgan Securities LLC

By:

 

/s/ Ben Gilfillan

 

Ben Gilfillan

 

Executive Director

[Signature page to the Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities
to be Purchased  

J.P. Morgan Securities LLC

   $ 75,000,000   

Merrill Lynch, Pierce, Fenner & Smith

            Incorporated

   $ 25,000,000   

Citigroup Global Markets Inc.

   $ 12,500,000   

Fifth Third Securities, Inc.

   $ 6,250,000   

U.S. Bancorp Investments, Inc.

   $ 6,250,000      

 

 

 

Total

   $ 125,000,000   



--------------------------------------------------------------------------------

EXHIBIT B

CENTURY COMMUNITIES, INC.

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

[    ], 2017

Reference is hereby made to the Purchase Agreement, dated January 23, 2017 (the
“Purchase Agreement”), among Century Communities, Inc. (the “Company”), the
guarantors party thereto, and J.P. Morgan Securities LLC, as representative of
the several initial purchasers named on Schedule A thereto (the “Initial
Purchasers”). Capitalized terms used but not defined in this certificate have
the meaning assigned to them in the Purchase Agreement.

I am responsible for the financial accounting matters of the Company and am
familiar with the accounting books and records and internal controls of the
Company. To assist the Initial Purchasers in conducting and documenting their
investigation of the affairs of the Company, I, Davis Messenger, in my capacity
as Chief Financial Officer of the Company, do hereby certify pursuant to Section
5(f) of the Purchase Agreement that after reasonable inquiry and investigation
by myself or members of my staff who are responsible for the Company’s financial
and accounting matters:

 

  1. The items marked with an “A” on the pages of the Offering Memorandum
attached as Exhibit A hereto (a) are prepared on a basis substantially
consistent with the latest audited financial statements of the Company included
or incorporated by reference in the Offering Memorandum, (b) are derived from
the accounting books and records of the Company, (c) fairly present, in all
material respects, the financial performance or position of the Company as of
and for the twelve-month period (as applicable) ended December 31, 2016, and
(d) are prepared in conformity with generally accepted accounting principles
(“GAAP”), where applicable. In addition, nothing has come to my attention that
would cause me to believe that the actual financial results of the Company as of
and for the twelve-month period ended December 31, 2016, once finalized, will
differ in any material respect from such information.

 

  2. The items marked with an “B” on the pages of the Offering Memorandum
attached as Exhibit C (a) fairly present, in all material respects, the
Company’s calculation of the aforementioned information for the period presented
and (b) are, as of the date of this certificate, a true and accurate measurement
of the data purported to be represented for the periods presented, in all
material respects.

[Signature page follows]

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate as of the date first written
above.

 

CENTURY COMMUNITIES, INC.

By:

 

 

 

Name: David Messenger

Title: Chief Financial Officer

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

Annex I-1